McMILLAN, Judge.
After a trial by jury, the appellant was convicted of the offenses of theft of property in the second degree and receiving stolen property in the second degree. At the sentencing hearing, the trial court sentenced the appellant to a term of eight years in the State penitentiary to run concurrently with a sentence imposed in another case. Appellant applied for probation and the trial court denied his application. Appellant has filed the present appeal from the order denying his application for probation.
This court has repeatedly stated that it is “committed to the proposition that no appeal lies from an original order of a trial court granting or denying probation.” Burton v. State, 380 So.2d 361, 362 (Ala.Cr.App.1980). Since there is no appeal from an order denying probation, the issue raised by this appeal is not properly before this court for consideration. Hughes v. State, 45 Ala.App. 250, 251, 228 So.2d 862, 863 (1969). For this reason, this appeal is due to be dismissed. Turner v. State, 365 So.2d 335 (Ala.Cr.App.), cert. denied, 365 So.2d 336 (Ala.1978).
DISMISSED.
All the Judges concur.